Exhibit 10.17

SECOND AMENDED AT WILL EMPLOYMENT, CONFIDENTIAL

INFORMATION, INVENTION ASSIGNMENT, NONCOMPETITION AND

ARBITRATION AGREEMENT

THIS SECOND AMENDED AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION
ASSIGNMENT, NONCOMPETITION AND ARBITRATION AGREEMENT (the “Second Amended
Agreement”) is made as of this 31st day of January 2006, between RASER
TECHNOLOGIES, INC. (“Company”) and William Dwyer (“Employee”).

RECITALS

WHEREAS, Company and Employee entered into a certain At Will Employment,
Confidential Information, Invention Assignment, Noncompetition and Arbitration
Agreement (the “Agreement”) on July 8, 2004, and entered into the First Amended
Agreement (Agreement and First Amended Agreement hereafter referred to as
“Agreement”) on July 9, 2005, the parties now desire to mutually amend the
Agreement in this Second Amended Agreement as set forth below;

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Second Amended Agreement, and in consideration of the terms and
conditions of this Second Amended Agreement, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

  7. Paragraph 2 of the Agreement is amended as follows:

Paragraph 2 of the Agreement is amended to delay vesting of 75,000 shares that
would issue on February 1, 2006, and 100,000 shares that would issue on
August 1, 2006, as follows: 175,000 registered shares that would issue under the
Agreement, to the earlier of the attached vesting schedule or immediately prior
to the closing of a Secondary Public Offering. A Secondary Public Offering is
defined as a public offering to sell common shares of Company that would close
on or before August 1, 2006 (“Secondary Public Offering”).

 

  8. If the Company conducts a Secondary Public Offering, Employee will be
offered a right to sell up to 100,000 common shares in the Secondary Public
Offering. If the Secondary Public Offering is not closed prior to August 1,
2006, Employee shall continue to vest the shares per columns 1 and 2 of the
attached Schedule A, and Employee shall no longer be entitled to participate in
the Secondary Public Offering. Company and Employee may, however, mutually agree
to include any or all shares held by Employee in any public offering conducted
after August 1, 2006.

 

  9. The 100,000 shares that vest on August 1, 2007 under the Agreement shall
vest according to Schedule A, column 3.

 

  10. An additional grant of 5,000 shares to Employee will vest according to
Schedule A, column 4.

 

  11.

If Employee resigns or is terminated for any reason except gross negligence or
criminal conduct prior to the vesting of any shares pursuant to Schedule A, the
remaining shares will continue to vest as set forth in Schedule A until all
shares have vested. If Employee resigns or is terminated for gross negligence or
criminal conduct prior to the first business day of August, 2007,

 

-1-



--------------------------------------------------------------------------------

 

Employee shall be entitled to receive the unvested shares in columns 1 and 2 per
those schedules, and to receive a prorated number of shares equal to 8,333 per
month for every full month Employee has been employed by the Company from
August 1, 2006 to July 31, 2007 per the schedule in column 3.

 

  12. The Company recognizes that the employee will enter into a 10b5-1 trading
plan to sell a portion of the shares vesting on each date included in Schedule A
in order to manage the employee’s tax liability arising from the vesting
schedule.

 

  13. The Company makes no representations to Employee regarding any tax
implications of this Second Amended Agreement. The Company also does not
represent that the share price on any given date shall be the same price of the
shares when Employee may have otherwise been entitled to receive shares.

 

  14. All other provisions of the Agreement shall remain in full force and
effect. To the extent any provisions of the Agreement conflict with the
provisions of this Second Amended Agreement, this Second Amended Agreement shall
govern.

IN WITNESS WHEREOF, Company and Employee have executed this Second Amended
Agreement effective as of the date first set forth above.

 

COMPANY:     EMPLOYEE: RASER TECHNOLOGIES, INC.     By:   /s/ Brent M. Cook    
By:   /s/ William Dwyer Its:   Chief Executive Officer       William Dwyer

 

-2-



--------------------------------------------------------------------------------

Schedule A

 

     1    2    3    4

Vesting Dates

   New Vesting
Schedule for 75,000
Deferred Shares    New Vesting
Schedule for
100,000 Deferred
Shares    Revised August
1, 2007 Vesting
Schedule    Additional Share
Vesting Schedule

Tuesday, August 01, 2006

   2,500         

Wednesday, August 02, 2006

      3,200      

Friday, August 04, 2006

   2,500         

Monday, August 07, 2006

      3,200      

Wednesday, August 09, 2006

   2,500         

Thursday, August 10, 2006

      3,200      

Monday, August 14, 2006

   2,500         

Tuesday, August 15, 2006

      3,200      

Thursday, August 17, 2006

   2,500         

Friday, August 18, 2006

      3,200      

Tuesday, August 22, 2006

   2,500         

Wednesday, August 23, 2006

      3,200      

Friday, August 25, 2006

   2,500         

Monday, August 28, 2006

      3,200      

Wednesday, August 30, 2006

   2,500         

Thursday, August 31, 2006

      3,200      

Tuesday, September 05, 2006

      3,200      

Wednesday, September 06, 2006

   2,500         

Thursday, September 07, 2006

   2,500         

Friday, September 08, 2006

      3,200      

Tuesday, September 12, 2006

   2,500         

Wednesday, September 13, 2006

      3,200      

Friday, September 15, 2006

   2,500         

Monday, September 18, 2006

      3,200      

Wednesday, September 20, 2006

   2,500         

Thursday, September 21, 2006

      3,200      

Monday, September 25, 2006

   2,500         

Tuesday, September 26, 2006

      3,200      

Thursday, September 28, 2006

   2,500         

Friday, September 29, 2006

      3,200      

Tuesday, October 03, 2006

   2,500         

Wednesday, October 04, 2006

      3,200      

Friday, October 06, 2006

   2,500         

Wednesday, October 11, 2006

   2,500         

Thursday, October 12, 2006

      3,200      

Monday, October 16, 2006

   2,500         

Tuesday, October 17, 2006

      3,200      

Thursday, October 19, 2006

   2,500         

 

-3-



--------------------------------------------------------------------------------

Schedule A

 

     1    2    3    4

Vesting Dates

   New Vesting
Schedule for 75,000
Deferred Shares    New Vesting
Schedule for
100,000 Deferred
Shares    Revised August
1, 2007 Vesting
Schedule    Additional Share
Vesting Schedule

Friday, October 20, 2006

      3,200      

Tuesday, October 24, 2006

   2,500         

Wednesday, October 25, 2006

      3,200      

Friday, October 27, 2006

   2,500         

Monday, October 30, 2006

      3,200      

Wednesday, November 01, 2006

   2,500         

Thursday, November 02, 2006

      3,200      

Monday, November 06, 2006

   2,500         

Tuesday, November 07, 2006

      3,200      

Thursday, November 09, 2006

   2,500         

Tuesday, November 14, 2006

   2,500         

Wednesday, November 15, 2006

      3,200      

Friday, November 17, 2006

   2,500         

Monday, November 20, 2006

      3,200      

Wednesday, November 22, 2006

   2,500         

Monday, November 27, 2006

   2,500         

Tuesday, November 28, 2006

      3,200      

Thursday, November 30, 2006

   2,500         

Friday, December 01, 2006

      3,200      

Wednesday, December 06, 2006

      4,000      

Friday, December 08, 2006

            2,500

Monday, December 11, 2006

      3,200      

Wednesday, December 13, 2006

            2,500

Thursday, December 14, 2006

      3,200      

Tuesday, December 19, 2006

      3,200      

Wednesday, January 03, 2007

         2,500   

Tuesday, January 09, 2007

         2,500   

Wednesday, January 17, 2007

         2,500   

Friday, January 19, 2007

         2,500   

Thursday, January 25, 2007

         2,500   

Wednesday, January 31, 2007

         2,500   

Tuesday, February 06, 2007

         2,500   

Monday, February 12, 2007

         2,500   

Friday, February 16, 2007

         2,500   

Thursday, February 22, 2007

         2,500   

Wednesday, February 28, 2007

         2,500   

Tuesday, March 06, 2007

         2,500   

Monday, March 12, 2007

         2,500   

Friday, March 16, 2007

         2,500   

Thursday, March 22, 2007

         2,500   

 

-4-



--------------------------------------------------------------------------------

Schedule A

 

     1    2    3    4

Vesting Dates

   New Vesting
Schedule for 75,000
Deferred Shares    New Vesting
Schedule for
100,000 Deferred
Shares    Revised August
1, 2007 Vesting
Schedule    Additional Share
Vesting Schedule

Wednesday, March 28, 2007

         2,500   

Tuesday, April 03, 2007

         2,500   

Monday, April 09, 2007

         2,500   

Friday, April 13, 2007

         2,500   

Thursday, April 19, 2007

         2,500   

Wednesday, April 25, 2007

         2,500   

Tuesday, May 01, 2007

         2,500   

Monday, May 07, 2007

         2,500   

Friday, May 11, 2007

         2,500   

Thursday, May 17, 2007

         2,500   

Wednesday, May 23, 2007

         2,500   

Tuesday, May 29, 2007

         2,500   

Monday, June 04, 2007

         2,500   

Friday, June 08, 2007

         2,500   

Thursday, June 14, 2007

         2,500   

Wednesday, June 20, 2007

         2,500   

Tuesday, June 26, 2007

         2,500   

Monday, July 02, 2007

         2,500   

Friday, July 06, 2007

         2,500   

Thursday, July 12, 2007

         2,500   

Wednesday, July 18, 2007

         2,500   

Tuesday, July 24, 2007

         2,500   

Monday, July 30, 2007

         2,500   

Friday, August 03, 2007

         2,500   

Thursday, August 09, 2007

         2,500                       

Column Totals

   75,000    100,000    100,000    5,000                    

 

-5-